 


110 HR 448 IH: Identification Integrity Act of 2007
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 448 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Gallegly introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Judiciary, House Administration, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit a Federal agency from accepting a form of individual identification issued by a foreign government, except a passport that is accepted on the date of enactment. 
 
 
1.Short titleThis Act may be cited as the Identification Integrity Act of 2007. 
2.Prohibition on acceptance of identification issued by foreign governments 
(a)In GeneralA Federal agency may not accept, for any official purpose, an identification document for an individual if the identification document is issued by a foreign government. 
(b)ExceptionIf a passport issued by a foreign government is authorized by Federal law to be accepted for a specific official purpose on the date of the enactment of this Act, subsection (a) shall not be construed to affect such authorization. 
(c)DefinitionFor purposes of this section, the term Federal agency means— 
(1)an Executive agency (as defined in section 105 of title 5, United States Code); 
(2)a military department (as defined in section 102 of title 5, United States Code); 
(3)an office, agency, or other establishment in the legislative branch of the Government of the United States; 
(4)an office, agency, or other establishment in the judicial branch of the Government of the United States; and 
(5)the government of the District of Columbia. 
 
